Citation Nr: 0408668	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-06 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

The propriety of the initial noncompensable rating for 
residuals of a fracture of the right 4th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 RO rating action that granted service 
connection for residuals of a fracture of the right 4th 
metacarpal and assigned a noncompensable (i.e., 0 percent) 
rating effective from September 3, 1997, the date of receipt 
of the claim.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Records show the RO denied other claims that were not 
appealed to the Board.  In particular, although the veteran 
filed a timely notice of disagreement (NOD) in November 2000 
concerning the RO's denial of his claim for a clothing 
allowance, and received a statement of the case (SOC) in 
August 2001, he did not then file a timely substantive appeal 
(e.g., a VA Form 9).  Thus, he never perfected the appeal to 
the Board pertaining to this additional issue.  See 38 C.F.R. 
§ 20.200 (2003).  Similarly, he filed another timely NOD in 
June 2002 concerning his purported entitlement to service 
connection for disability of his right 5th finger and 
entitlement to a rating higher than 10 percent for his right 
carpal tunnel syndrome (CTS).  But after receiving a SOC in 
July 2002, he again did not then file a timely VA Form 9 or 
equivalent statement.  So he never perfected an appeal to the 
Board concerning those claims, either.  38 C.F.R. § 20.200.  
Also, he did not file an NOD in response to an April 2003 
rating denying service connection for residuals of a back 
injury, bilateral knee disorders, and pancreatitis.  
Consequently, those claims likewise are not before the Board.

The veteran was notified in a December 2003 letter that the 
Veterans Law Judge (VLJ) who had presided over his July 26, 
2000, travel Board hearing was no longer employed by the 
Board.  So the veteran had a right to another hearing.  Later 
that month, however, he responded stating that he did not 
want another hearing.



FINDING OF FACT

The initial injury of the right 4th metacarpal was a fracture 
that healed in good alignment; there was no amputation, and 
there are no current objective clinical indications of 
limitation of motion, arthritis or ankylosis of this finger.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the residuals of a fracture of the right 4th (ring) 
finger.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.69, 4.71a, Diagnostic 
Codes 5227-5299 (effective prior to and as of August 26, 
2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice in a July 2002 letter, which unfortunately was after 
the RO initially adjudicated his claim in January 1998.  The 
VCAA is applicable to past rating actions, as here, that 
predate the VCAA if they were not final by virtue of being 
appealed.  Bernklau v. Principi, 291 F.3d 795, 802-06 (Fed. 
Cir.  2002) and Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).  But it is equally significant to point 
out that the holding in Pelegrini could not possibly have 
been complied with in this particular case because the 
rating action appealed predated the enactment of the VCAA.  
In other words, the VCAA did not even exist when the RO 
initially decided the claim.  See also VAOGCPREC 7-2003 
(Nov. 19, 2003) (the VCAA applies to claims, as here, 
filed prior to its November 9, 2000, effective date if VA had 
not decided the claim before that date).  Nevertheless, 
assuming, without conceding, the correctness of Pelegrini in 
this case, the Board finds that any defect with respect to 
the VCAA notice requirement was merely harmless error for the 
reasons specified below.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  The Court 
in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already 
received an initial unfavorable RO determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or 
her to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-RO decision notice was not 
prejudicial to the appellant.  Id. at 422 ("The Secretary 
has failed to demonstrate that, in this case, lack of such a 
pre-RO-decision notice was not prejudicial to 
the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002).

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a) (West 2002), all questions in 
a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
July 2002 letter was not given prior to the RO's initial 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of the claim, and to respond to VA notices.  This included an 
opportunity to respond before certifying his case to the 
Board and even an additional 90 days once his case was 
received at the Board.  38 C.F.R. § 20.1304.  Therefore, 
notwithstanding the requirements of Pelegrini as to the 
timing of the VCAA notification, deciding this appeal is not 
prejudicial error to the veteran.  

With respect to the VCAA letter of July 2002, the veteran was 
requested to respond within 30 days.  Considering this in 
light of the VCAA, it must be noted that 38 C.F.R. 
§ 3.159(b)(1) (2003) was recently invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant in July 2002 does not contain the 
precise language specified by the Pelegrini Court in its 
description of the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
VA any evidence pertaining to his claim.  Moreover, in a 
recent precedent opinion of VA's General Counsel it was held 
that the language in Pelegrini stating that VA must request 
all relevant evidence in the claimant's possession was dictum 
and, thus, not binding.  VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).

The veteran's service medical records (SMRs) are on file, as 
are his private clinical records and VA outpatient treatment 
(VAOPT) records, as well as the reports of his VA rating 
examinations.  He also testified at a hearing before a VLJ of 
the Board and, although that VLJ is no longer employed by the 
Board, the veteran since has declined the opportunity to 
testify at another hearing before another VLJ who is 
ultimately deciding his appeal.  Furthermore, the more recent 
statements and correspondence from the veteran and his 
representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or 
non-VA, etc.).  Accordingly, no further development is 
required to comply with the VCAA or the implementing 
regulations.  And the veteran is not prejudiced by the Board 
deciding his appeal without first remanding the case to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

The SMRs show the veteran fractured his right 4th metacarpal 
(MC) in May 1975.  An X-ray in June 1975 revealed the 
fracture was of the distal aspect and was well aligned and 
still healing.  His service in the military ended in January 
1976.

Private clinical records of Dr. Scuderi reveal that, in 
January 1994, the veteran had been experiencing pain in his 
right wrist and elbow for about two months.  On examination 
he had tenderness in his right wrist and elbow and pain with 
range of motion.  The assessment was tendonitis, and bursitis 
was to be ruled out.  

When subsequently evaluated by Dr. Johnson in March 1994, on 
referral from Dr. Scuderi, it was indicated the veteran was 
right handed.  He complained of right elbow pain.  He had a 
mildly positive Tinel's sign over the ulnar nerve in the 
cubital tunnel, and opposed pronation and flexion of the 
wrist with flexion of the fingers was tender.  The impression 
was medial-lateral epicondylitis.  

On VA examination in November 1997 the veteran's claim file 
was not reviewed.  He said the injury in service caused a 
compound fracture, requiring that he wear a short cast on his 
right hand for two months.  He reiterated that he was right 
handed.  Since the injury he had noted that, with prolonged 
use, he had increased numbness along his right 4th and 5th 
digits.  Weather changes, especially cold weather, also 
affected his right hand.  He used medication, heat, and ice 
with moderate relief.  Since service he had built generators.  
On physical examination he had no swelling of his hands.  No 
pain was elicited on palpation of the metacarpophalangeal 
(MCP) joint.  Range of motion was within normal limits.  
Handgrip strength was 5/5 and equal, bilaterally.  There was 
no muscle atrophy.  The ulnar and radial arteries were 
palpable.  There were no skin changes.  Muscle strength was 
5/5 in the intrinsic muscles of the hand and pincer movements 
were intact.  Sensation was decreased along the right 4th and 
5th fingers to light touch, pinprick, and temperature 
stimuli.  An X-ray revealed no fracture.  The diagnosis was a 
remote injury of the right hand with residual numbness.  

Private clinical records of Dr. Scuderi reveal that, in March 
1998, it was reported the veteran had sustained a multiple 
fracture in his right hand.  He complained of pain.  On 
examination he had pain with range of motion of his hand and 
fingers. 

Private X-rays of the veteran right hand in March 1998 were 
normal; they disclosed no evidence of fracture, dislocation 
or other abnormality.  

Also on file are records from Dr. Lance Markbreiter, who 
reported in April 1998 that 20 years earlier the veteran had 
sustained fractures of the 4th and 5th MCs.  He reportedly now 
had tenderness at the carpometacarpal (CMC) joints of the 
bases of the 4th and 5th MCs.  X-rays showed some degenerative 
arthritis.  On physical examination he had transient pain, 
especially with increased activity.  Injections of analgesic 
medication were recommended to relieve his discomfort, but 
this was contraindicated because he was taking other 
medication.  So it was recommended that he wear a wrist 
splint when engaged in heavy activity.  

On VA examination in March 1999 it was reported the veteran 
had done well until the past several years when he developed 
right hand pain as well as periodic numbness of all of the 
fingers of the right hand, especially at night.  On physical 
examination there was unevenness of the soft tissue overlying 
the dorsal aspect of the right 4th metacarpal.  There were no 
inflammatory signs.  The area was slightly tender.  There was 
no swelling or deformity of the right wrist.  There was no 
complaint of pain on motion of the wrist.  Range of motion of 
the MCP joint was within normal limits.  There were no 
objective sensory changes in any of the fingers of the right 
hand.  There was no atrophy of the intrinsic muscles of the 
right hand.  Phalen's test and Tinel's sign were negative.  
X-rays revealed no evidence of acute fracture or dislocation, 
but the distal interphalangeal joint (DIP) appeared to be 
fixed in flexion and there was a questionable flexor tendon 
injury.  Clinical correlation was recommended.  It was noted 
that an electromyograph (EMG) in April 1999 had confirmed a 
diagnosis of CTS (at which time the veteran was given a wrist 
splint).  The diagnoses were right CTS and status post 
fracture of the right 4th MC. 

During the July 2000 travel Board hearing it was indicated 
that acute pain played a role in the veteran's disability 
picture (page 2 of the transcript).  He affirmed that he was 
right handed and had a constant nagging pain in his right 
hand that was worse when it rained (page 3).  His right-hand 
tired and weakened easily, causing difficulty gripping 
objects (page 3).  He received private treatment and, because 
of his right CTS, he took medication for his pain and VA gave 
him a brace (page 4).  Private physicians had told him that 
he had arthritis in his right hand (pages 4 and 5).  He was 
not currently employed and his right hand affected his 
ability to find work in his field (page 5).  He had arthritis 
in his right hand at the site of the right 4th metacarpal 
fracture (page 6), and he had tenderness and occasional 
swelling at that site (pages 6 and 7).  The injury to the 
right 4th finger had caused weakness in his right hand (page 
7).  He could bend, a little bit, the DIP joint of the right 
4th finger (page 7).  He was unable to flex the right 4th MCP 
joint to touch the fingertip to his palm (page 7).  The 
initial injury did not cause fractures of the DIP or proximal 
interphalangeal (PIP) joints of the right 4th finger (page 
8).  

Prior to a VA neurology examination in January 2002 the 
claims file was reviewed.  The veteran reported having had 
numbness and, off and on, pain in his right hand since his 
in-service injury.  He also reported that any kind of 
movement or action aggravated his pain and numbness and that 
the pain interfered with his work as a carpenter.  Wearing a 
splint on his right hand had provided some relief.  He also 
took Motrin that helped relieve his pain.  He was wearing a 
splint on his right hand.  On objective physical examination, 
he had mild atrophy of the first dorsal interossei muscle of 
the right hand and mild atrophy of the thenar eminence of the 
right hand.  Grip strength in the right hand was at decreased 
at 4/5.  Compared to the left hand, there was decreased 
muscle strength at 4/5 of the interossei muscle of the right 
hand.  There was tenderness of the right 4th finger at the 
MCP joint.  There was no significant tenderness of the right 
fifth finger.  Flexion of the distal "metacarpophalangeal" 
joints of the 4th and 5th fingers was normal and strength was 
5/5.  Wrist extension was 5/5 but was somehow painful.  On 
sensory examination there was decreased sensation to pinprick 
and light touch, mostly of the fingertips of the 2nd thru the 
5th right fingers.  There was a positive Tinel's sign at the 
right wrist and mild tenderness of the right elbow region on 
palpation.  The diagnoses were right CTS, status post right 
4th MC bone - joint injury with secondary pain and no focal 
neurological findings of the right 5th finger.  X-rays of the 
right hand revealed preservation of bone mineral density as 
well as anatomic bony alignment and articular spaces.  There 
were cystic changes in the head of the third MC, as well as 
in the carpal bones.  There was joint space narrowing between 
the scaphoid and the trapezium and trapezoid.  The impression 
was osteoarthritis involving mainly the joint space between 
the scaphoid and the trapezium and trapezoid.  

The claims file also was reviewed prior to a VA orthopedic 
examination in September 2002, when the veteran reported that 
he had done well after his initial right 4th MC fracture 
until a few years ago.  He said that he then started having 
sudden pain in his right hand that ultimately developed into 
a numbness-type of feeling in his fingers, which was 
especially worse at night.  He was given a diagnosis of right 
CTS.  He did not take any medications.  He reported that he 
had decreased grip strength and pain in his right hand, and 
he said these symptoms were worse during humid weather.  On 
objective physical examination, there was some tenderness of 
the dorsal aspect of the soft tissue overlying the right 4th 
MC.  There was no swelling or erythema.  There was no 
swelling or deformity of the right wrist.  Range of motion of 
the right 4th MCP joint was normal.  There was no problem 
with flexion or extension of that joint.  There was normal 
range of motion of the PIP and DIP joints of the right 4th 
finger, without any swelling, tenderness or ankylosis.  There 
were no objective sensory changes in the fingers.  There was 
no atrophy of the intrinsic muscles of the right hand.  
Phalen's test and Tinel's sign were negative.  An X-ray of 
the right hand disclosed no significant interval change and 
no evidence of fracture or dislocation.  The diagnoses were 
right CTS and status post fracture of the right 4th MC with 
no ankylosis of the right 4th finger and normal range of 
motion at the MCP, DIP, and PIP joints, without any 
ankylosis.



Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Whenever, as here, the veteran is contesting the rating 
initially assigned for his disability just after establishing 
his entitlement to service connection for it, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Also, when determining the severity of musculoskeletal 
disabilities that, at least partly, are rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond 
the limitation of motion objectively demonstrated due to the 
extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
or osteoarthritis, when established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The January 1998 rating action that granted service 
connection for residuals of a fracture of the right 4th MC 
assigned a 0 percent (i.e., noncompensable) rating, citing 
38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5299.  There is 
no specific Diagnostic Code for rating the veteran's service-
connected residuals of the fracture of his right 4th MC and, 
consequently, the RO has rated it analogously by use of a 
'built-up' code as ankylosis of the fourth finger under DC 
5227.

Under 38 C.F.R. § 4.20 (2003), it is permissible to rate an 
unlisted disorder as if it were a closely related disease or 
injury, when the functions affected, the anatomical 
localization, and symptomatology are closely analogous.  
Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather 
than symptoms).  Analogous ratings may be accomplished under 
38 C.F.R. § 4.27 by 'built-up' with the first 2 digits being 
from the part of the schedule most closely identifying the 
bodily part or system and, followed by a hyphen, the last 2 
digits being '99' to signify rating as an unlisted condition.  
Generally see Archer v. Principi, 3 Vet. App. 433 (1992).

The Board finds that the use of DC 5227 for rating the 
disability at issue is appropriate because the functions 
affected, anatomical localization, and symptomatology are 
closely analogous.  



On August 26, 2002, the rating criteria for the evaluation of 
disabilities of the fingers were revised.  

"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so."  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
See VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

Under the rating criteria for evaluating ankylosis of a 
finger both prior to and as of August 26, 2002, a 
noncompensable evaluation is warranted for favorable or 
unfavorable ankylosis of the ring (4th) finger of the major 
or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(in effect prior to and as of August 26, 2002).  

Under the rating criteria for evaluating amputation of a 
finger both prior to and as of August 26, 2002, a 10 percent 
rating is warranted for amputation of the 4th finger of the 
major or minor extremity without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  A 20 
percent rating is warranted for amputation of the 4th finger 
of the major or minor extremity with metacarpal resection 
(with more than one-half the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5155 (in effect prior to and as of August 26, 
2002).  A Note to DC 5155 provides that the single finger 
amputation ratings are the only applicable ratings for 
amputations of whole or part of a single finger.  



Prior to August 26, 2002, the preamble to 38 C.F.R. § 4.71a, 
DCs 5216-5219 as well as DCs 5220-5223, provided that:

"In classifying the severity of ankylosis and limitation 
of motion of single digits and combinations of digits the 
following rules will be observed:  
	(1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as 
amputation.  
	(2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  
	(3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis 
of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  
	(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.  

38 C.F.R § 4.71a.  

This Preamble did not precede DCs 5224-5227 (ankylosis of 
single fingers) but, nonetheless, the "[P]reambles, by their 
express terms, do apply to DCs 5224-5227 as well."  Shipwash 
v. Brown, 9 Vet. App. 218, 224-26 (1995) 
(citing Hill v. Principi, 3 Vet. App. 540, 541-42 (1992)).  

The August 26, 2002, rating revisions to the evaluations of 
service-connected disabilities of the fingers revised the 
preambles preceding DCs 5216-5219 (unfavorable ankylosis of 
multiple digits) and 5220-5223 (favorable ankylosis of 
multiple digits), as well as the notes following DCs 5220-
5223, but did not alter the rating criteria or percentages 
provided under those Diagnostic Codes.  



Under the August 26, 2002, rating revisions a noncompensable 
evaluation is assigned for any ankylosis, favorable or 
unfavorable, of the ring (4th) or little (5th) finger of 
either the major or minor extremity.  38 C.F.R. § 4.71a, DC 
5227 (effective August 26, 2002).  A Note to DC 5227 provides 
that consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

Prior to August 26, 2002, there was no specific Diagnostic 
Code for evaluation of limitation of motion of the fingers.  
Under the August 26, 2002, rating revisions a noncompensable 
evaluation is assigned for any degree of limitation of motion 
of the ring (4th) or little (5th) fingers of either the major 
or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(effective August 26, 2002).  

The SMRs confirm the initial injury was a fracture of the 
distal portion of the right 4th MC.  This is the bone that 
connects the right 4th (ring) finger and the wrist (which 
consists of the carpal bones).  There was no injury to the 
5th finger and, importantly, service connection for an 
alleged injury to the right 5th finger has been denied.  
While the veteran also now has right CTS secondary to the 
disability of the right 4th metacarpal, which is service-
connected, this has a separate and distinct 10 percent rating 
under Code 8515, etc.  So any impairment, including any motor 
or sensory impairment, from his right CTS may not, in turn, 
be considered in evaluating the severity of disability 
stemming from the residuals of the fracture of his right 4th 
MC, as this would constitute "pyramiding" which is 
prohibited.  See 38 C.F.R. § 4.14 (2003).  See, too, Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Also, any disability from 
the alleged injury to his right 5th finger and/or his 
right 5th metacarpal, in particular, may not be considered.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

While the veteran testified that he has arthritis at the site 
of his right 4th MC fracture, X-rays have not demonstrated 
the presence of arthritis at the fracture site nor did the 
initial injury involve any articular (joint) surface.  While 
Dr. Markbreiter reported that X-rays revealed degenerative 
arthritis, it was not specified exactly where in the 
veteran's right hand the arthritis was located.  This is 
especially important where, as here, the area in question 
(i.e., the right hand in general) has multiple joints not 
necessarily limited to those at the fracture site.  Moreover, 
there were no objective clinical indications of arthritis in 
the right 4th MC during the private X-rays in March 1998, 
only one month prior to Dr. Markbreiter's statement.  And 
aside from this, the more recent VA X-rays in January 2002 
found the arthritic changes in and near the right wrist, not 
the fracture site at the distal portion of the right 4th MC.  
So the overwhelming majority of the objective medical 
evidence indicates the veteran does not have arthritis in his 
right 4th MC, albeit elsewhere.

With respect to his recent complaints of pain and sensory 
disturbance, this is shown to stem from the veteran's 
service-connected right CTS.  Indeed, an EMG revealed 
neurological impairment due to the right CTS for which he was 
given a splint.  His recent complaints and findings of 
decreased muscle strength are also shown to be due to his 
right CTS.  And it is not the appropriateness of the rating 
for this additional disability that is currently in question; 
the only issue currently before the Board concerns the 
propriety of the initial rating for the fracture residuals 
involving his right 4th MC.  This is the only claim on 
appeal.  38 C.F.R. § 20.200.  Also, the diagnosis of numbness 
of the 4th and 5th fingers being due to the in-service injury 
on VA examination in 1997 was based largely, if not solely, 
on a history provided by the veteran, himself, inasmuch as 
the claims file was not available for review by the examiner.  
That examiner also did not note or otherwise take account of 
the veteran's history of right CTS, which is well documented 
in the record on appeal.  So the findings from that 
examination are not as probative as the other more recent 
medical evidence, including the reports of the subsequent VA 
orthopedic and neurological examinations, which took into 
account the veteran's complete medical history.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

While X-rays in March 1999 suggested that the right 4th DIP 
joint was fixed in flexion (i.e., ankylosed), clinical 
correlation was recommended and repeated clinical 
examinations have consistently demonstrated no ankylosis of 
any joint of the veteran's right hand.  At most, he has only 
had some tenderness over the fracture site.  Overall, the 
evidence does not establish that he has ever had any 
ankylosis or limitation of motion of any joint of the right 
4th finger, including the right 4th MCP, nor has any portion 
of this finger been amputated.  Any sensory or motor 
impairment of that finger stems from the separately service-
connected and rated right CTS.  

No actual functional impairment of any kind has been shown at 
any time since service discharge to result from the fracture 
of the right 4th MC.  Accordingly, an initial compensable 
evaluation is not warranted under any version, old or new, 
of the rating schedule; neither is a "staged" rating 
warranted because the veteran has not been compensably 
disabled from this condition at any time since filing his 
claim.  See Fenderson, 12 Vet. App. at 125-26.

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  Here, though, the preponderance of 
the evidence is against the claim and, thus, there is no 
doubt to be resolved.  38 C.F.R. § 4.3; see, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for residuals of 
a fracture of the right 4th metacarpal is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



